—Judgment, Supreme Court, New York County (Budd Goodman, J.), rendered May 17, 1996, convicting defendant, upon his plea of guilty, of robbery in the first degree, and sentencing him to a term of 3 to 9 years, unanimously affirmed.
The court’s summary denial of defendant’s motion to suppress his statements, identification testimony and physical evidence made on the ground that his arrest was unlawful, was proper since defendant’s conclusory allegations of lawful behavior at the time of his arrest failed to address the detailed information contained in the felony complaint and disclosure materials. Thus, defendant failed to raise a factual issue as to probable cause for his arrest (People v Mendoza, 82 NY2d 415).
We perceive no abuse of sentencing discretion. Concur — Sullivan, J. P., Rosenberger, Wallach and Andrias, JJ.